FILED
                 UNITED STATES COURT OF APPEALS                  JUL 19 2010

                                                             MOLLY C. DWYER, CLERK
                         FOR THE NINTH CIRCUIT                U.S. COURT OF APPEALS




UNITED STATES OF AMERICA,              No. 06-50194

           Plaintiff - Appellee,       D.C. No. CR-04-01416-(B)-RGK-
                                       2
 v.                                    Central District of California,
                                       Los Angeles
PAULA CAMEO HARRIS, aka, Seal B,

           Defendant - Appellant.      ORDER



UNITED STATES OF AMERICA,              No. 06-50200

           Plaintiff - Appellee,       D.C. No. CR-04-01416-(B)-RGK-
                                       1
 v.

PAUL H. RICHARDS, II, aka, Seal A,

           Defendant - Appellant.



UNITED STATES OF AMERICA,              No. 06-50225

           Plaintiff - Appellee,       D.C. No. CR-04-01416-(B)-RGK-
                                       3
 v.

BEVAN ATLEE THOMAS, aka, Seal C,

           Defendant - Appellant.
         ON REMAND FROM THE UNITED STATES SUPREME COURT

Before: TROTT, KLEINFELD and IKUTA, Circuit Judges.



      The judgment of this court, Memorandum Disposition filed 02/27/10, is

vacated and the case is REMANDED to the district court for further consideration

in light of Skilling v. United States, 561 U.S. ____ (2010).

      It is so ORDERED.




                                          2